Woodward, J.:
Michael Welsh died on the 12th day of January, 1885, leaving a will and codicil, which were admitted to probate January 20, 1885, when letters testamentary were issued to William K. Murray, the executor named therein. The testator left him surviving as his only heirs at law and next of kin two nephews, Michael Welsh, who is still living,-and Joseph Welsh, who has since died, the latter leaving him surviving a widow, Bridget Welsh, and Owen Welsh, John Welsh and Joliannah Welsh, his children, who are the appellants now before this court from a decree of the Surrogate’s Court of Queens county judicially settling the account of the executor. The question presented is the construction of the will, it being conceded that the executor has complied with its terms, but it is urged that the same is void because of an attempt to suspend the power of alienation beyond the term of two lives in being. The controlling question is presented by the provisions of paragraphs 1 and 8 of the will, which read as follows:
“ Seventh. I give and devise to my executors in trust for the uses and purposes hereinafter mentioned, to wit:
“ In trust in the first place to let and rent the same and collect and receive all the rents, issues and profits thereof, and to apply the *248same to the payment of the taxes, assessments and insurance thereon, and in keeping the buildings therein in good repair. In trust in the next place to pay the balance of rents, issues and profits to my said nephew, Michael Welsh, for his individual use and benefit in the month of January in each year during the term of his natural life, provided that prior to such- payment my said nephew shall deliver to said executors satisfactory receipts and' vouchers showing that he has paid the taxes, assessments, insurance and repairs on the property at Little Heck hereinbefore given to his life use. - In trust in the next place to make the payments and repairs affecting the Little Heck property hereinbefore required to be made by Michael Welsh, in case of his failure to make the same and to pay .over the balance to my said nephew, Michael Welsh.” (Here follows a description of the property devised.)
“Eighth. Upon the death of my nephew Michael, or at the expiration of fifteen years after my decease, whichever event shall last occur, I direct^ authorize. and empower my executors to sell at public or private sale, the said houses and lots herein devised to them in trust _ as aforesaid, and to execute and deliver good and sufficient conveyances therefor, and after defraying the expenses of such sale, I give and bequeath one equal half part of the net proceeds óf such sale to the children .of my nephew Michael Welsh, who shall be then living and to the descendants of such as shall be then dead, leaving issue surviving to be divided among them so that the children then living shall take equal shares and the descendants of such as have died shall take the share which their parent would have taken if then living. I give and bequeath the other equal half part of the proceeds of such sale to my nephew Joseph Welsh, now residing at Martinsburgh, West Virginia, and to his heirs and assigns forever.”
The learned surrogate holds that there was a complete active trust created by the-fth paragraph of the will during the natural (life of the nephew Michael Welsh, and that the limitation of fifteen years in the 8th clause upon the power of sale, being in the alternative, may be disregarded for the purpose of effectuating the main purpose of the testator, which was the creation of a life estate for the nephew and a distribution of the property after the termination of the life estate. It is not to bé doubted that had the power of sale *249been absolutely suspended for a period of fifteen years after the testator’s death it would operate to vitiate the trust, for it would violate the provisions of the statute against perpetuities, which requires that the suspension must be measured by lives in being, and shall not extend beyond two such lives, but the provision in the will is for the creation of a trust for the receipt of rents and profits and to pay them over to the nephew during his natural life, and “ upon the death of my nephew Michael, or at the expiration of fifteen years after my decease, whichever event shall last occur,” the property is to be sold and the proceeds divided among his nephews and their heirs. The provision for a suspension of the power of alienation for fifteen years is illegal and void, but if this is left out of the consideration there is still a provision for the sale and distribution of the property upon the death of the beneficiary of the trust estate, which is entirely within the law and the competency of the testator, and the rule has long been recognized that the courts favor the preservation of all such valid parts of a will as can be separated from those that are invalid, without defeating the general intent of the testator. (Harrison v. Harrison, 36 N. Y. 543, 548, and authorities there cited.) In such a case the rule is quite well settled that an ulterior limitation, though invalid, will not be allowed to invalidate the primary dispositions of the will, but will be cut off in the-ease of a trust which is not an entirety, as well as in the case of a. limitation of á legal estate. (Tiers v. Tiers, 98 N. Y. 568, 573, and authorities there cited.) “ When a will contains separate trusts,”" say the court in Haynes v. Sherman (117 N. Y. 433, 437), “ some of which are legal and some illegal, or various limitations of estates not dependent upon each other or essentially connected, some of which are legal and some illegal, the illegal portions may be stricken out and the other portions permitted to stand; and the books are full of illustrations of such cases.” This, it seems to us, is one of the cases coming within the rule thus suggested, and so long as the. intention of the testator may be fully carried out in its main purposes, it is not the province of the courts to look for a means to defeat the intention. The provision of the will fixing a period of fifteen years after the death of the testator as the date of sale and distribution is void and may be treated as surplusage, the will then providing for the proper and lawful disposition of the property. *250Lewis on Perpetuity, 501, 502, says that where a limitation is made to take effect on two alternative events, one of which is too Temóte and the other valid as within the prescribed limits,' although the gift is void so far as it depends on the remote event, it will be allowed to take effect on the happening of the alternative one, '(Schettler v. Smith, 41 N. Y. 328, 336, and authorities there cited), and this is precisely the situation in the case at bar. (See Hascall v. King, 162 N. Y. 134, 152, bottom of page.)
The decree of the Surrogate’s Court should be affirmed.
All concurred.
Decree of the Surrogate’s Court of Queens county affirmed, with costs.